 Case 1:17-cv-00613-JTN-ESC ECF No. 60 filed 10/09/18 PageID.314 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 DEREK ANTOL, et al.,

         Plaintiffs,
                                                                       Case No. 1:17-cv-613
 v.
                                                                       HON. JANET T. NEFF
 ADAM DENT, et al.,

         Defendants.

 ____________________________/


                                              ORDER

        Pending before the Court is Plaintiffs’ Motion to extend date for response and to exceed

the page limitations (ECF No. 58). The Court, having reviewed the filing, will grant in part and

deny in part the request. Specifically, to the extent Plaintiffs seek to extend the date for the

response, the request is granted. To the extent Plaintiffs seek to extend the page limits, the request

is denied. Accordingly:

       IT IS HEREBY ORDERED that the Motion to extend date for response and to exceed

the page limitations (ECF No. 58) is GRANTED IN PART AND DENIED IN PART; Plaintiffs’

Response shall be served and a proof of service filed not later than October 10, 2018.



Dated: October 9, 2018                                         /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge
